DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 2-5, 7-10, and 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1, 6, 11, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnakumar et al. (US 20160323498) in view of Olivereau et al. (US 20100268839)
Regarding claims 1 and 20, Krishnakumar discloses a distributed microphones signal server (Paragraph: 0046 and fig.1, 101, 111: signal processing circuitry) comprising: a network interface circuit configured to communicate with mobile terminals (Paragraphs: 0046, 0078 and fig.11, 1101: Krishnakumar discusses how a Mobile device such as a telephone, tablet, watch, computer which include a user interface, memory device, software, or some other communication components; and how a processing system linked to a communication interface and a user interface communicate with mobile terminals (102 and 402) and a plurality of microphones that are geographically distributed (Paragraphs: 0038, 0055 and fig.4, 7: 
Krishnakumar discloses the invention set forth above but does not specifically points out “selecting a microphone from among the plurality of microphones responsive to the location of the mobile terminal” 
Olivereau however discloses selecting a microphone from among the plurality of microphones responsive to the location of the mobile terminal (Paragraphs: 0010, 0017 and 0035: Olivereau discusses a selection means for selecting a group of stream feed units from a plurality of stream feed units in response to the location indication; and how the system identifies one or more user equipment’s at the specified location to initiate a real time audio stream; Thus, the selected user equipment’s (i.e. with microphone) can in response to the request start capturing audio at their current location and transmit the resulting audio stream data to the user equipment).

Regarding claims 11 and 22, Krishnakumar discloses a mobile terminal comprising: a wireless network interface circuit (Paragraphs: 0015 and 0073: Krishnakumar discusses a wireless access point at the premises to which the mobile device is connected and also discusses a wireless network interface); a processor connected to the network interface circuit; and a memory storing program code that is executed by the processor (Paragraph: 0078 and fig.11, 1105: Krishnakumar discusses a processing system which includes processing circuitry and memory device) to perform operations comprising: obtaining a location of the mobile terminal (Paragraphs: 0053-0054 and fig.3, 302, fig.5: Krishnakumar discusses how a system determines the current location of mobile device); the audio request message containing the location of the mobile terminal (Paragraphs: 0053-0054 and fig.3, 302, fig.5: Krishnakumar discusses how a system determines the current location of mobile device at the time of the stream request); receiving an audio stream from the microphone that is selected (Paragraph: 0043 and fig.3, 301); and playing the audio stream through an audio output interface (Paragraphs: 0046 and 0073: media player).
Krishnakumar discloses the invention set forth above but does not specifically points out “transmitting an audio request message to a distributed microphones signal server; and requesting that the distributed microphones signal server select a microphone from among a 
Olivereau however discloses transmitting an audio request message to a distributed microphones signal server (Paragraph: 0035 and fig.1, 101, 115: Olivereau discusses how a user equipment transmit an audio stream request to the audio stream server); and requesting that the distributed microphones signal server select a microphone from among a plurality of microphones that are geographically distributed responsive to the location of the mobile terminal (Paragraphs: 0010, 0017 and 0035: Olivereau discusses a selection means for selecting a group of stream feed units from a plurality of stream feed units in response to the location indication; and how the system identifies one or more user equipment’s at the specified location to initiate a real time audio stream; Thus, the selected user equipment’s (i.e. with microphone) can in response to the request start capturing audio at their current location and transmit the resulting audio stream data to the user equipment)
Considering claim 6, Olivereau discloses the distributed microphones signal server of Claim 1, wherein the operations performed by the processor further comprise: selecting a plurality of microphones from among the plurality of microphones responsive to the location of the mobile terminal (Paragraphs: 0010 and 0017: Olivereau discusses a selection means for selecting a group of stream feed units from a plurality of stream feed units in response to the location indication); obtaining audio streams from the plurality of microphones that are selected; combining the audio streams to generate a combined audio stream; and communicating the combined audio stream to the mobile terminal (Paragraphs: 0015 and 0035: Olivereau discusses generates and transmit an audio stream for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.